Securities Act Registration No. 333-187668 Investment Company Act Reg. No. 811-22819 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933[x] Pre-Effective Amendment No. [ ] Post-Effective Amendment No.30 [x] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940[x] Amendment No.31 [x] (Check appropriate box or boxes.) ETFis Series Trust I (Exact Name of Registrant as Specified in Charter) 6 E. 39th Street, Suite 1003, New York, NY 10016 (Address of Principal Executive Offices) (Zip Code) (212) 593-4383 (Registrant’s Telephone Number, including Area Code) ETFis Series Trust I c/o Corporation Service Company 2711 Centerville Road, Suite 400 Wilmington, DE 19808 (Name and Address of Agent for Service) with a copy to: Jeffrey T. Skinner, Esq. Kilpatrick Townsend & Stockton LLP 1001 W. Fourth Street Winston-Salem, NC 27101 Phone: (336) 607-7512 Fax: (336) 734-2608 It is proposed that this filing will become effective (check appropriate box): [x] immediately upon filing pursuant to paragraph (b) of Rule 485 [ ] on pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on pursuant to paragraph (a)(1) of Rule 485 [ ] 75 days after filing pursuant to paragraph (a)(2) of Rule 485 [ ] on pursuant to paragraph (a)(2) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment No.30 to the Trust’s Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No. 29 filed March 5, 2015 and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of New York and State of New York on the 12th day of March, 2015. ETFIS SERIES TRUST I (Registrant) By: /s/William J. Smalley William J. Smalley, President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following person(s) in the capacities and on the date(s) indicated. Name Title Date /s/ William J. Smalley Trustee, President March 12, 2015 William J. Smalley (Principal Executive Officer) /s/ Brinton Frith Treasurer March 12, 2015 Brinton Frith (Principal Financial Officer) /s/ Stephen G. O’Grady* Trustee March 12, 2015 Stephen G. O’Grady /s/ James Simpson* Trustee March 12, 2015 James Simpson /s/ Robert S. Tull* Trustee March 12, 2015 Robert S. Tull * By: /s/ William J. Smalley March 12, 2015 William J. Smalley, Attorney-in-fact
